Citation Nr: 0822468	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for degenerative 
osteoarthritis.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel









INTRODUCTION

The appellant is a veteran who had active service with the 
Philippine Scouts from August 1946 to October 1948.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).


FINDINGS OF FACT

Degenerative osteoarthritis was not manifested in service or 
in the first postservice year, and a preponderance of the 
evidence is against a finding that the veteran's current 
degenerative osteoarthritis is related to his active service


CONCLUSION OF LAW

Service connection for degenerative osteoarthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a December 2005 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
letter advised the veteran that he should submit any medical 
evidence pertinent to his claim.  VCAA notice was provided 
prior to the initial adjudication.  

While the veteran did not receive timely notice regarding 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  The veteran is not prejudiced by the timing 
of such notice.  An April 2007 letter provided such notice.

The veteran's service medical records are unavailable (which 
will be discussed in greater detail below).  A pertinent 
postservice treatment record has been secured.  He has not 
identified any pertinent records that remain outstanding.  
The Board has also considered whether a VA examination or 
medical opinion is necessary.  Because there is no evidence 
of degenerative osteoarthritis or related event in service, 
and no competent evidence suggesting that the veteran's 
current osteoarthritis might be related to his service, a VA 
examination or medical opinion is not necessary.  See 38 
C.F.R. § 3.159 (c)(4).  VA's duty to assist is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.


II.	Factual Background, Legal Criteria and Analysis

As was noted, the record reflects that the veteran's service 
records are unavailable.  In December 2005, he submitted a 
claim seeking service connection for "degenerative 
osteoarthritis".  He indicated that he suffered with such 
disability for "a long period"; however, treatment began in 
November 2005.

A November 2005 private record from Reyes Clinic and Hospital 
notes that the veteran was seen on November 24, 2005 for 
degenerative osteoarthritis to the left lower extremity.

On a February 2006 NA Form 13055, the veteran reported that 
he could not remember whether or not he was treated for 
degenerative osteoarthritis during active service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
arthritis (as a chronic disease) is manifested to a 
compensable degree within one year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

As the veteran's service records are unavailable VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  The veteran has not identified any treatment for 
degenerative osteoarthritis in service (and specifically 
stated that such treatment began in 2005); so there are no 
alternate source service medical records to be sought. 

It is not in dispute that the veteran has degenerative 
osteoarthritis.  However, there is no evidence that such 
disability was manifested in service.  Accordingly, service 
connection for osteoarthritis on the basis that such 
disability became manifest in service and persisted is not 
warranted.  Furthermore, as there is no evidence that 
arthritis was manifested in the first postservice year, 
service connection for such disability on a presumptive basis 
(as a chronic disease) is also not warranted.

The veteran may still establish service connection for his 
osteoarthritis by affirmatively showing with competent 
(medical) evidence that his current degenerative 
osteoarthritis is related to (was incurred in or aggravated 
by) his service.  The record does not include any such 
evidence.  Significantly, there is no competent evidence that 
degenerative osteoarthritis was manifested earlier than 
November 2005.  Such a long interval between service and the 
initial postservice clinical manifestation of the disability 
for which service connection is sought (here some 57 years) 
is, of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  Because the veteran is a layperson, his own 
belief that his degenerative osteoarthritis is related to 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.



ORDER

Service connection for degenerative osteoarthritis is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


